In an action to recover damages for breach of contract and libel, the defendant appeals from an order of the Supreme Court, Queens County (Dollard, J.), entered July 25, 2005, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. The defendant failed to establish its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Accordingly, it is unnecessary to consider the sufficiency of the plaintiffs opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]).
The defendant’s remaining contentions are without merit. Miller, J.E, Ritter, Covello and McCarthy, JJ., concur.